Citation Nr: 0606153	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-35 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, Type II (DM), currently evaluated as 20 percent 
disabling. 

2.  Entitlement an increased (compensable) disability 
evaluation for left ear hearing loss.  

3.  Entitlement to an increased evaluation for hiatal hernia 
with Barrett's esophagus, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of maxilla and mandible fractures.

5.  Entitlement to an increased evaluation for residuals of 
facial and neck scarring, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for residuals of a 
skull fracture, with multiple complaints, including 
headaches, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for compression 
fractures D12 and L1, with moderately advanced features, 
spondylosis, lumbar spine, with left and right hip 
complaints, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active service when he 
retired in September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of entitlement to increased evaluations for 
residuals of facial and neck scarring; residuals of a skull 
fracture, with multiple complaints, including headaches; and 
compression fractures D12 and L1 with moderately advanced 
features, spondylosis, lumbar spine, with left and right hip 
complaints, are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

At the time of his June 2005 hearing, the veteran and his 
representative raised the issues of service connection for 
hypertension and for loss of sense of taste and smell.  As 
these issues are not properly before the Board, they are 
referred to the RO for appropriate action.  

The Board further notes that at the time of his June 2005 
hearing, the veteran testified as to the issue of service 
connection for tinnitus.  The veteran's representative 
requested that the Board take jurisdiction of this matter and 
grant service connection for tinnitus.  A review of the 
record reveals that the RO denied service connection for 
tinnitus in an August 2004 VA rating determination.  Prior to 
the June 2005 hearing, no correspondence was received from 
the veteran or his representative with regard to the issue of 
service connection for tinnitus following the August 2004 
rating determination.  

The Board recognizes that hearing testimony before the RO, 
when reduced to writing, can constitute a notice of 
disagreement (NOD).  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Hearing testimony before the Board, however, cannot be 
accepted as a notice of disagreement or substantive appeal, 
since this testimony is not being presented to RO personnel.  
See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing 
testimony before the Board, even though given within the one- 
year NOD filing period, cannot constitute a valid NOD, 
because it was taken before the Board and not the RO and it 
did not serve to trigger or initiate appellate review).  
Accordingly, the Board is without jurisdiction to consider 
the claim of entitlement to service connection for tinnitus, 
and it is referred to the RO for disposition as appropriate.


FINDINGS OF FACT

1.  The veteran's DM does not require the use of insulin. 

2.  The veteran's service-connected left ear hearing loss is 
manifested by no more than level I hearing acuity; service 
connection is not currently in effect for right ear hearing 
loss.

3.  The veteran's hiatal hernia and Barrett's esophagus have 
been shown to cause dysphagia, pyrosis, epigastric pain, 
chest pain, severe heartburn, and reflux and regurgitation.

4.  With regard to the residuals from the mandible and 
maxilla fractures, interincisal range from 0 to 48 mm and 
lateral excursion from 0 to 6 mm and 8 mm respectively, and 
the use of a prostheses, with no demonstration of malunion or 
nonunion of the mandible or maxilla, has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for DM have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2005).

2.  The criteria for entitlement to a compensable evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Code 
6100 (2005).

3.  The criteria for a 30 percent evaluation for hiatal 
hernia and Barrett's esophagus have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.114, Diagnostic Codes 7305, 7346 (2005).

4.  The criteria for a compensable evaluation for residuals 
of maxilla and mandible fractures have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.150, 
Codes 9900-9919 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the December 2003 rating determination, the 
August 2004 statement of the case, and the December 2004 VCAA 
letter, informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The December 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was advised to identify any source of evidence and 
that VA would assist in requesting such evidence, or that he 
could submit such evidence.  This communication served to 
tell the veteran that he should furnish any pertinent 
evidence in his possession.  Moreover, the veteran submitted 
additional evidence along with the appropriate waiver at the 
time of his June 2005 hearing before the undersigned Law 
Judge.  The requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service, VA, and private treatment 
records have been obtained.  The veteran was also afforded a 
VA examination.  He also appeared at the June 2005 hearing.  
The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diabetes Mellitus

Service connection is currently in effect for DM, Type II, 
which has been assigned a 20 percent disability evaluation.  

Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

The veteran requested an increased evaluation for his DM in 
February 2003.  

At the time of an August 2003 VA examination, the veteran 
reported that he had never had ketoacidosis or hypoglycemia.  
The veteran reported that he saw his physician every three 
months.  He experienced intermittent tingling and numbness in 
his hands and feet and bladder dysfunction intermittently.  
The veteran had frequent urination during the day, four to 
five times, but none at night.  He had no incontinence.  The 
veteran was on a diet and took Amaryl 4 mg. twice a day.  He 
stated that he had to wear stronger glasses and that he had 
blurring and watering of his vision.  It had not affected his 
skin or heart or his kidneys.  There was no functional 
impairment or time lost from work.  

Physical examination revealed normal skin texture.  The heart 
had a normal rate and rhythm with no murmurs, thrills, rubs, 
or gallops.  There was no edema and the extremities appeared 
normal.  There were no signs of abnormal weightbearing on the 
feet or shoes and the veteran used no device for ambulation.  
The peripheral pulses were 1+ in the dorsalis pedis and 
posterior tibialis, bilaterally.  The veteran had a normal 
gait.  The sensory function was within normal limits in both 
the upper and lower extremities.  Deep tendon reflexes were 
2+, bilaterally, in the biceps and triceps.  Deep tendon 
reflexes of the knee were 2+, bilaterally, but 1+ in the left 
ankle and 2+ in the right ankle.  Motor strength was within 
normal limits for both the upper and lower extremities.  

The examiner rendered a diagnosis of diabetes mellitus, Type 
II, and found no evidence of eye, heart, hypertension, skin, 
arterial, renal, or neurological disease.  He noted that the 
veteran had only mild limitation due to his service-connected 
disabilities. 

At the time of an August 2003 VA examination, the veteran was 
found to have early cataracts due to diabetes but these were 
specifically found to be of no significance.  The examiner 
concluded that the veteran had no diabetic damage in either 
eye.  

At his June 2005 hearing, the veteran testified that he was 
taking prescription medication for his diabetes.  He also 
reported that he was on a restricted diet.  He further stated 
that his private physician had regulated his activities.  The 
veteran also indicated that it was his belief that his feet 
swelled partly as a result of his DM and partly due to his 
being on his feet most of the time.  

The above indicates that the veteran does not currently use 
insulin.  Although the veteran has reported that he is on a 
restricted diet and that he regulates his activity, these 
manifestations are already contemplated by the 20 percent 
rating currently assigned.  However, as the veteran is not 
using insulin, the Board finds that he does not meet the 
criteria for a 40 percent disability evaluation under 
Diagnostic Code 7913.  

The Board notes that compensable complications of DM are to 
be separately rated unless they are part of the criteria used 
to support a 100 percent disability evaluation, and that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  As noted above, 
the August 2003 VA examiner indicated that he found no 
evidence of eye, heart, hypertension, skin, arterial, renal, 
or neurological disease.  Although the August 2003 VA 
examiner noted that there was evidence of early cataracts as 
a result of his DM, the examiner also specifically found that 
these were of no significance and that the veteran had not 
sustained any diabetic damage in either eye.  Thus, the Board 
finds that separation disability ratings based on compensable 
complications of DM are not warranted.

In summary, the Board finds that the preponderance of the 
evidence is against an evaluation greater than 20 percent for 
DM.

Left Ear Hearing Loss

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  In the present case, the 
veteran's left ear hearing loss has been assigned a 
noncompensable evaluation under Diagnostic Code 6100.  The 
Board notes here that service connection is not in effect for 
right ear hearing loss.

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.87, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII.  38 C.F.R. 
§ 4.85(f).

Evaluating veterans with certain patterns of hearing 
impairment cannot always be accurately assessed under § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  In the case of puretone thresholds that are 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), either Table VI or Table 
VIA is applied, whichever is more favorable.  38 C.F.R. 
§ 4.86(a).  Furthermore, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the more favorable of Table VI or Table VIA is 
applied.  38 C.F.R. § 4.86(a).  In the instant case, neither 
of these criteria have been met.  

At the time of his August 2003 VA audiological examination, 
the veteran complained of having difficulty hearing soft-
spoken persons.  He reported that the TV also sounded muffled 
and that he had to turn it up louder than normal.  

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
45
LEFT
20
25
25
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

The examiner rendered a diagnosis of mild to moderate high 
frequency hearing loss, worse in the left ear.  

At the time of his June 2005 hearing, the veteran testified 
that it was his belief that a higher rating was warranted 
based upon the veteran's speech recognition being less than 
94 percent.  

As evidenced above, the veteran, at the time of his August 
2003 VA examination, had an average puretone threshold of 34 
decibels in the left ear.  Speech recognition ability was 92 
percent.  Entering the left ear category designations from 
this examination into Table VI results in a finding of Level 
I hearing acuity in that ear.  By regulation, the nonservice-
connected right ear is assigned Level I hearing acuity.  
Entering these findings into Table VII results in a 0 
disability rating under Diagnostic Code 6100.

In sum, although the veteran has left ear hearing loss, the 
applicable regulation by which the Board is bound dictates a 
noncompensable rating under applicable rating criteria.



Hiatal Hernia with Barrett's Esophagus

Service connection is currently in effect for hiatal hernia 
with Barrett's esophagus, which has been assigned a 10 
percent disability evaluation.  

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

At the time of his August 2003 VA examination, as it related 
to his Barrett's esophagus, the veteran indicated that he had 
had difficulty swallowing both liquids and solids for the 
past 30 years.  The veteran stated that he had not had 
esophageal dilatation.  He noted that he could not bend over 
and that he could not tolerate certain foods.  

As it related to his hiatal hernia, the veteran reported 
having difficulty swallowing, pain above his stomach, arm 
pain, passing black stools, nausea and vomiting, heartburn, 
pain behind the breastbone, vomiting blood, reflux, and 
regurgitation of stomach contents.  He noted that these 
occurred on a daily basis.  The veteran stated that he had 
raised the head of his bed six inches and that he did not eat 
three hours before bedtime.  He noted that he would lose one 
to two days of work per episode.  

The examiner indicated that the veteran was on medication for 
these disorders and that he had had to prop up his bed at 
night and had difficulty swallowing.  The examiner stated 
that the veteran did not have anemia or malnutrition.  

At the time of his June 2005 hearing, the veteran reported 
having intense pain like he was having a heart attack.  He 
pointed to his substernal area when describing the pain.  He 
also noted occasional vomiting, with some blood in the 
vomiting.  The veteran also reported having black stools.  He 
further noted having difficulty swallowing and having to cut 
up his food into little pieces.  He also noted having 
heartburn after eating spicy foods and having regurgitation 
on a frequent basis. 

The Board notes that while not all the criteria for a 30 
percent evaluation have not been met under DC 7346, the 
veteran has reported, on numerous occasions, that he 
continues to have daily problems with heartburn and reflux, 
that he had vomiting with regurgitation, dysphagia, and that 
he had both chest and arm pain. 

The Board does observes that the veteran's health has not 
been reported as impaired as a result of his gastrointestinal 
problems.  However, it has been shown that the veteran meets 
all the other criteria necessary for a 30 percent evaluation.  
Accordingly, the Board finds that the symptomatology 
associated with the veteran's GERD, with Barrett's esophagus, 
more closely approximates that necessary for a 30 percent 
disability evaluation under DC 7346.  38 C.F.R. § 4.7.  To 
this extent, the benefit sought on appeal is granted.

However, the Board further finds that a 60 percent evaluation 
under 7346, the next higher evaluation, is not be warranted 
as the veteran has not been shown to have material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health.

Residuals of Maxilla and Mandible Fractures

A review of the record reveals that, at the time of his 
August 2003 VA examination, the veteran was noted to have 
suffered trauma to his head in 1969, at which time he 
fractured his maxilla and mandible resulting in loss of his 
remaining mandibular teeth.  The veteran had the fractures 
surgically corrected and had full dentures made.  The 
dentures he was wearing were made in 1995 or 1996.  The 
veteran's teeth did not incise properly and he had difficulty 
biting into food.  He stated that he had no pain or 
discomfort from his dentures.  His lower jaw was still numb.  

Physical examination revealed intercisal range of motion from 
0-48 mm, left lateral excursion to 6 mm, and right lateral 
excursion to 8 mm.  There was no joint pain or pop.  The 
veteran was edentulous.  The existing dentures were loose 
fitting and the anterior occlusion was absent due to wear.  
The veteran was noted to need complete dentures to restore 
masticatory function.  Both maxillary and mandibular ridges 
were atrophic due to teeth loss.  The mandible was surgically 
repaired.  Oral cancer screening was within normal limits and 
palpation of the left and right TMJ's did not elicit any 
pain.  

The examiner indicated that the fractured mandible and 
maxilla condition had completely resolved.  She further 
reported that there was paresthesia of the lower jaw 
secondary to trauma and that the existing prostheses 
(complete dentures) was unsatisfactory.  

At his June 2005 hearing, the veteran reported having pain 
when eating.  He testified that he had no lower jaw and that 
his lower jaw region was made of wires.  He indicated that 
his lower false teeth sat on the wires.  

With regard to DC 9905, the Board notes that the veteran does 
not meet the criteria for a compensable evaluation as he had 
interincisal range from 0 to 48 mm and lateral excursion to 6 
mm and 8 mm, respectively.  A compensable disability 
evaluation would also not be warranted under DC 9913, as the 
veteran has been fitted with a prostheses (dentures) for his 
missing teeth.  While the Board notes that the veteran's 
dentures have been described as unsatisfactory, the examiner 
has indicated that the veteran only needs to have his 
dentures replaced.  There have been no findings that the 
veteran would not be able to use a prostheses.  There has 
also been no demonstration of nonunion or malunion of the 
maxilla or mandible.  As such, a compensate evaluation would 
not be warranted.  


ORDER

An evaluation in excess of 20 percent for DM is denied.  

A compensable evaluation for left ear hearing loss is denied.  

A 30 percent disability evaluation for hiatal hernia with 
Barrett's esophagus is granted subject to regulations 
governing monetary benefits.  

A compensable evaluation for residuals of maxilla and 
mandible fractures is denied.


REMAND

With regard to the issue of an increased evaluation for 
residuals of facial and neck scarring, the Board notes that 
at the time of the August 2003 VA examination, photographs 
appear to have been taken of the veteran's scars based upon 
the report in the record.  These photographs do not appear to 
have been associated with the claims folder.  

At his June 2005 hearing, the veteran indicated that he did 
not remember photographs being taken at the time of the 
examination.  The veteran's representative noted that there 
appeared to be a discrepancy in the record as to whether 
photographs had been taken.  He also requested that an 
additional VA examination be performed as he claimed the last 
one performed was inadequate for rating purposes.  Based upon 
the lack of the reported photographs being in the record and 
the discrepancy as to whether photographs were actually 
taken, the Board is of the opinion that the veteran should be 
afforded a new VA examination with photographs being taken 
and associated with the record.  

At his June 2005 hearing, the veteran reported a worsening of 
his symptomatology as it related to his service-connected low 
back disorder and skull fracture residuals.  VA is obliged to 
afford a veteran contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, this matter is remanded for the following:  

1.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected compression 
fractures D12 and L1, with moderately 
advanced features, spondylosis, lumbar 
spine, with left and right hip 
complaints.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner for review.  Complete 
detailed rationale is required for each 
opinion that is rendered.  

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected residuals of a 
skull fracture.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner for review.  Complete 
detailed rationale is required for each 
opinion that is rendered.  

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected residuals of 
facial and neck scarring.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
Unretouched color photographs should also 
be taken and associated with the claims 
folder.  The claims folder should be made 
available to the examiner for review.  
Complete detailed rationale is required 
for each opinion that is rendered.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


